743 N.W.2d 890 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Curtis Anthony GOODMAN, Defendant-Appellant.
Docket No. 135126. COA No. 269620.
Supreme Court of Michigan.
February 1, 2008.
On order of the Court, the application for leave to appeal the August 28, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the defendant's sentences, and we REMAND this case to the Wayne Circuit Court for resentencing under properly scored guidelines. People v. Kimble, 470 Mich. 305, 684 N.W.2d 669 (2004). The defendant should have been scored zero points for OV 11 where there was no record evidence to support a finding that any charged or uncharged criminal sexual penetration arose out of a sentencing offense. MCL 777.41(2)(a); People v. Johnson, 474 Mich. 96, 712 N.W.2d 703 (2006). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
CORRIGAN, J., not participating for the reasons stated in People v. Parsons, ___ Mich. ___, 728 N.W.2d 62 order of the Supreme Court, entered March 6, 2007 (Docket No. 132975).